El Juez PbesideNte Señob Del Tobo
emitió la opinión del tribunal.
Confirmada por esta Corte Suprema la sentencia que dictó la corte de distrito en este caso (51 D.P.R. 711), la parte victoriosa presentó el nueve de agosto de 1937 su memorán-dum de costas contentivo de seis partidas, cinco de costas y desembolsos ascendentes a ciento seis dólares y una, la sexta, de honorarios de abogado fijados en cinco mil. La parte ven-cida, el demandante, aceptó las partidas primera, cuarta y quinta e impugnó las restantes. La corte declaró sin lugar las impugnaciones a las partidas dos y tres y rebajó la sexta a seiscientos dólares. Y contra su resolución, dictada en marzo 17, 1938, interpusieron los demandados el presente re-curso de apelación, cuya desestimación solicita el demandante por causa de frivolidad.
 La cuestión a estudiar y a resolver se plantea por el apelado como sigue:
“Alega el demandante apelado, que los demandados apelantes establecieron apelación contra la resolución de la corte de distrito de Mayagüez aprobando el memorándum de costas en la forma en que lo ha hecho, modificando la partida de honorarios de abogado, radicándose dicho escrito de apelación y notificándose al abogado del demandante el 19 de marzo de 1938; pero habiéndose practicado prueba en el acto de la vista del memorándum de costas, ... no han radicado la exposición del caso o la transcripción de evidencia dentro del término legal para poder revisar esa prueba este Hon. Tribunal Supremo y determinar si la corte inferior al señalar como honorarios del abogado de los demandados la cantidad de seiscientos dólares usó de su discreción o abusó de la misma; ... y por lo tanto la apela-ción resulta, frívola o académica” por falta de base para resolverla.
*237Los apelantes se oponen invocando la regla cuarenta (c) del reglamento de este°tribunal que prescribe:
“En la apelación de una resolución aprobando un memorándum de costas en que la prueba y otros procedimientos en el recurso de apelación interpuesto contra la sentencia que dió origen al memorán-dum, hubieren sido elevados previamente a este Tribunal mediante pliego de excepciones, exposición del caso, transcripción de la evi-dencia, o en otra forma debida, las partes para probar sus respec-•tivas alegaciones pueden referirse a los dichos autos del pleito que dió origen al memorándum y archivar cualquier otra evidencia de-bidamente autenticada que el juez inferior hubiera tenido ante sí al resolver el memorándum.”
Opinamos que dando a la regla la debida interpretación, esto os, considerando ampliada la transcripción especial pre-parada para perfeccionar la apelación de la resolución rela-tiva al pago de determinadas cantidades por costas y hono-rarios de abogado, con la elevada cuando se apeló de la sen-tencia resolutoria del pleito en que dichas costas se impu-sieron, aún así, falta la evidencia última que ante la corte se practicara al verse el memorándum a los efectos de la fija-ción de la cuantía de los honorarios de abogado, a saber, la declaración del letrado Enrique Báez García.
El récord no está completo. El hecho de que la declara-ción del letrado Sr. Báez se prestara en relación con las cons-tancias del pleito, no quiere decir que dicha declaración no sea necesaria para colocar a esta corte en la misma situación en que estuvo colocada la corte de distrito al dictar su reso-lución de marzo diecisiete último.
Ahora bien, si el récord se considera completo, dado el conocimiento que de él tenemos y de todas las circunstancias que en el caso concurrieron, nos consideramos en perfectas condiciones para concluir que la cantidad fijada finalmente por el juez sentenciador no es injusta ni improcedente. He-mos leído el amplio alegato de los apelantes archivado para sostener su apelación y la moción por virtud de la cual impug-nan la desestimación que solicita el apelado, y su lectura no nos ha hecho variar de criterio.
*238Ai decidir esta corte la apelación contra la sentencia, dis-puso del señalamiento de error relativo a las costas en los siguientes términos:
“El sexto error se refiere a las costas. Nos inclinamos a creer que la corte inferior no cometió abuso de discreción al conceder las costas a los demandados.” 51 D.P.R. 711, 719.
El demandante pidió la reconsideración y su petición fué resuelta en los siguientes términos:
“Distamos de estar convencidos de que las costas no deben ser impuestas en este caso especialmente cuando se considera que además de la cuestión de prescripción, la corte inferior, conforme sostuvi-mos, decidió que la cantidad de $3,800 satisfecha al doctor lo fué en pago total de su reclamación. Sin embargo, el apelante cuando se radique el memorándum de costas tendrá la oportunidad de in-sistir en una limitación de la cuantía de los honorarios y de una subsiguiente apelación.” 51 D.P.R. 719.
Si nuestro criterio no se fijó de modo más preciso desde entonces, fué porque sabíamos que de acuerdo con nuestra propia jurisprudencia la corte sentenciadora tenía una segunda oportunidad para juzgar sobre la temeridad de la parte con-denada al pago de los honorarios de abogado al determinar, cuando el memorándum se le presentara, la cantidad exacta a satisfacer. Castro v. Société Anonyme Des Sucreries, 34 D.P.R. 575; Miranda v. P. R. Railway, L. & P. Co., 50 D.P.R. 388; Sucn. Villegas v. Central Victoria, Inc., 49 D.P.R. 507; Trujillo Lange v. López, 49 D.P.R. 336; Rodríguez v. Sánchez, 48 D.P.R. 236.
Continuar tramitando el recurso cuando estamos conven-cidos de que no ha de prosperar, sería dilatar conscientemente la administración de la justicia. La moción de desestimación nos proporciona la oportunidad de terminarlo, y lo haremos declarándola con lugar, en primer término, porque no estando el récord completo, los apelantes no han colocado a esta corte en las mismas condiciones en que se encontraba la de distrito al ejercitar su discreción fijando la cuantía de los honorarios en seiscientos dólares, y en segundo, porque juzgando por *239nosotros mismos las constancias existentes, consideramos que la resolución apelada debe subsistir porque la cuantía se fijó tomando en consideración no una sino todas las circunstancias que en el caso concurren, que no revelan aquel grado de teme-ridad por parte del demandante necesario para justificar el pago del valor total de los servicios prestados por su abogado a la parte demandada.

Bebe desestimarse el recurso y en su consecuencia confir-marse la resolución apelada.